January 17, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals

   SHELLI FLORES D/B/A TEXSTAR ACCOUNTING SERVICE, Appellant

NO. 14-11-00921-CV                          V.

                      RICHARD THOLSTRUP, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Richard
Tholstrup, signed, July 8, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Richard Tholstrup.

      We further order this decision certified below for observance.